17 Mich. App. 27 (1969)
169 N.W.2d 174
PEOPLE
v.
HOLT
Docket No. 3,297.
Michigan Court of Appeals.
Decided April 22, 1969.
*28 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Donald A. Burge, Prosecuting Attorney, and Michael P. Reisterer, Assistant Prosecuting Attorney, for the people.
Michael Sullivan, for defendant.
BEFORE: LEVIN, P.J., and HOLBROOK and DANHOF, JJ.
PER CURIAM:
Defendant has appealed from an order denying his motion to withdraw a guilty plea and for a new trial. Defendant in this case first appeared before a magistrate, entered a plea of not guilty and demanded examination. The examination was conducted and he was bound over to circuit court. At the arraignment on the information in the circuit court he entered a plea of not guilty, but later again appeared in circuit court, with his attorney, and entered a plea of guilty to a violation of driving while under the influence of intoxicating liquor, second offense, a violation of MCLA § 257.625 (Stat Ann 1960 Rev § 9.2325) a circuit-court misdemeanor. Defendant claims that his plea of guilty should be set aside because the circuit judge did not comply with the requirements of MCLA § 257.625 (d).
"It shall be the duty of the magistrate before accepting a plea of guilty under this section to advise the accused of the statutory consequences possible as the result of a plea of guilty in respect to suspension of his operator's or chauffeur's license, financial responsibility, the penalty imposed for violation of this section, and the limitation on his right of appeal."
The defendant is in error as this section applies only to those appearing before a "magistrate" and *29 not those brought before a circuit judge. A circuit judge is not a "magistrate" under the provisions of this section. See MCLA § 761.1 and Black's Law Dictionary (4th Ed), where "magistrate" is defined:
"One of the class of inferior judicial offices, such as justices of the peace and police justices."
The only substantial question involved in this case is whether the plea of guilty was freely and understandingly made with a full knowledge of the accusation and without undue influence as required by CL 1948, § 768.35 (Stat Ann 1954 Rev § 28.1058). A reading of the record clearly indicates that the trial judge complied with the provisions of this section. There was no abuse of discretion nor was there any substantial defect in the acceptance of the defendant's plea. In view of this compliance all other allegations made by the appellant are without merit.
Affirmed.